
	
		II
		112th CONGRESS
		1st Session
		S. 661
		IN THE SENATE OF THE UNITED STATES
		
			March 29, 2011
			Mr. Lautenberg
			 introduced the following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To amend the Federal Water Pollution Control Act to
		  ensure the safe and proper use of dispersants in the event of an oil spill or
		  release of hazardous substances, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Safe Dispersants
			 Act.
		2.Use of
			 dispersants under National Contingency PlanSection 311(d) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(d)) is amended by adding at the end the
			 following:
			
				(5)Dispersants
				used in accordance with National Contingency Plan
					(A)Placement of
				dispersants on the National Contingency Plan product schedule
						(i)In
				generalNo dispersant may be used in a response to a discharge of
				oil or hazardous substances unless the dispersant has been listed by the
				Administrator on the National Contingency Plan Product Schedule in accordance
				with this subparagraph.
						(ii)ListingThe
				Administrator may list, or allow the continued listing of, a dispersant on the
				National Contingency Plan Product Schedule for determination by the Federal
				On-Scene Coordinator, in consultation with the Administrator and Regional
				Response Team, and the National Response Team, as appropriate, for use in
				response to a discharge of oil or hazardous substances only if the
				Administrator determines that—
							(I)the dispersant
				meets such standards as shall be established by the Administrator governing
				maximum allowable toxicity and minimum acceptable effectiveness;
							(II)the adverse
				effect from use of the dispersant is less than the adverse effect from allowing
				the discharged oil or hazardous substance—
								(aa)to
				be dispersed by natural or physical means;
								(bb)to
				degrade by natural processes;
								(cc)to
				be removed by technologically feasible physical methods; or
								(dd)to
				undergo any combination of the processes described in items (aa) through (cc);
				and
								(III)any such
				listing, or decision to continue listing, meets such other conditions as the
				Administrator determines are necessary to ensure the dispersant meets the
				criteria described in subclauses (I) and (II).
							(iii)Determination
				of adverse effectIn determining the adverse effect from the use
				of a dispersant, the Administrator shall consider—
							(I)acute, chronic,
				short- and long-term health and environmental effects of the dispersant or any
				individual component of the dispersant formulation;
							(II)additive or
				synergistic effects of the dispersant in combination with oil or hazardous
				substances and other environmental factors and components; and
							(III)persistence,
				bioavailability, and bioaccumulation potential.
							(B)Minimum data
				set on dispersants
						(i)In
				generalThe Administrator shall promulgate regulations specifying
				the minimum data set applicable to dispersants listed on the National
				Contingency Plan Product Schedule under subparagraph (A).
						(ii)RequirementsThe
				data set specified under clause (i) shall—
							(I)include
				information necessary and sufficient to determine the potential for
				dispersants, or their degradation products, both by themselves and in
				combination with oil or hazardous substances and other environmental factors
				and components, to persist or accumulate in, or create or contribute to short-
				and long-term adverse effects on—
								(aa)marine,
				estuarine, and freshwater environments and ecosystems, including surface,
				subsurface, and benthic zones;
								(bb)representative
				forms of marine, coastal estuarine, and freshwater organisms, including aquatic
				and terrestrial species, including birds;
								(cc)workers,
				volunteers, and other individuals involved in handling, storing, transporting,
				applying, treating, or disposing of the dispersants or dispersant wastes, or
				who may otherwise come into direct contact with the dispersants or dispersant
				wastes before, during, or after the application of the dispersants; and
								(dd)individuals in
				or near areas in which dispersants are being handled, stored, transported,
				applied, treated, or disposed of, or who may otherwise be reasonably expected
				to be exposed to the dispersants;
								(II)include
				information on the dispersants and their uses, including on—
								(aa)individual
				ingredients of the dispersants;
								(bb)the combination
				of the dispersants with each type of oil or hazardous substance with which the
				dispersants may reasonably be expected to be used;
								(cc)the efficacy of
				the dispersant under different conditions of use (including the oil or
				hazardous substance type, temperature, salinity, and type of environmental
				media, such as open sea, rocky shoreline, rocky or sandy substrates, or marsh
				grasses), and the optimal condition for use; and
								(dd)the efficacy of
				the dispersant at different use concentrations and the most effective
				application rate; and
								(III)be sufficient
				to assist the Administrator in determining—
								(aa)whether the
				combination of each dispersant and each relevant type of oil or hazardous
				substance can increase or decrease the persistence, bioaccumulation potential,
				or toxicity relative to either the dispersant or oil or hazardous substance
				alone;
								(bb)the potential
				for dispersant components to persist or accumulate in the environment or biota,
				or create or contribute to, short- and long-term adverse effects under any
				scale or manner of application, including in worst-case situations; and
								(cc)whether and
				under what circumstances use of the dispersant would cause less harm to health
				and the environment than responding to a discharge of oil or hazardous
				substances without use of the dispersant.
								(C)Disclosure of
				dispersant ingredients and safety information
						(i)Health and
				safety informationThe Administrator shall consider health and
				safety information for a dispersant listed for use under the National
				Contingency Plan Product Schedule to mean information from any study of any
				effect of a dispersant (or any constituent), either alone or in combination
				with oil or a hazardous substance, on health, the environment, or both,
				including—
							(I)underlying data
				and epidemiological studies;
							(II)studies of
				occupational exposure to a chemical substance or mixture;
							(III)toxicological,
				clinical, and ecological studies of a chemical substance or mixture;
							(IV)the specific
				chemical identities of the dispersant and constituents of the dispersant;
				and
							(V)any test
				performed pursuant to this title.
							(ii)Availability
				of informationNotwithstanding any other provision of law, the
				Administrator shall make available to the public—
							(I)all health and
				safety information for the chemical dispersant;
							(II)the
				concentrations of all ingredients of the dispersant, if the Administrator
				determines that the public availability of that information is necessary to
				prevent substantial endangerment to human health or the environment or is
				otherwise in the public interest, taking into account the needs of responders,
				local residents, medical personnel, and researchers engaged in monitoring or
				otherwise studying the effects of the dispersant or of discharges of oil in
				which the chemical dispersant is used; and
							(III)information on
				listed dispersants that the Administrator is required to disclose under
				subclause (II) or (III), unless the information is protected from disclosure
				under section 552(b)(4) of title 5, United States
				Code.
							.
		3.Dispersant
			 health and environmental impact study
			(a)StudyNot
			 later than 45 days after the date of enactment of this Act, the Administrator
			 of the Environmental Protection Agency (referred to in this Act as the
			 Administrator) shall initiate a study evaluating the adequacy of
			 existing capabilities and legal authorities of the Federal Government to make
			 informed decisions regarding the health and environmental impacts of
			 dispersants placed on the National Contingency Product Schedule under section
			 311 of the Federal Water Pollution Control Act (33 U.S.C. 1321).
			(b)Minimum
			 elements of the study
				(1)In
			 generalThe study shall include an assessment of the availability
			 of information necessary to evaluate the risks and impacts to human health and
			 the environment, including acute and chronic risks, from the use of
			 dispersants, other chemicals, and other spill-mitigating substances, if any,
			 that may be used to carry out the National Contingency Plan, including an
			 assessment of such risks and impacts.
				(2)Minimum
			 evaluationAt a minimum, the study shall evaluate—
					(A)the availability
			 of, and the advisability of requiring additional information that is necessary
			 and sufficient to determine the potential for, dispersants, or their
			 degradation products, both by themselves and in combination with oil or
			 hazardous substances and other environmental factors and components, to persist
			 or accumulate in, or create or contribute to short- and long-term adverse
			 effects on—
						(i)workers,
			 volunteers, and other individuals involved in handling, storing, transporting,
			 applying, treating, or disposing of the dispersants or dispersant wastes, or
			 who may otherwise come into direct contact with dispersants or dispersant
			 wastes before, during, or after the application of the dispersants;
						(ii)individuals in
			 or near areas in which dispersants are being handled, stored, transported,
			 applied, treated, or disposed of, or who may otherwise be reasonably expected
			 to be exposed to the dispersants;
						(iii)marine,
			 estuarine, and freshwater environments and ecosystems, including surface,
			 subsurface, and benthic zones; and
						(iv)representative
			 forms of marine, coastal estuarine, and freshwater organisms, including
			 aquatic, soil- and sediment-dwelling, and terrestrial species, including
			 birds;
						(B)the availability
			 of, and the advisability of requiring additional information regarding, the
			 dispersants and their uses, including information on—
						(i)individual
			 ingredients of the dispersants;
						(ii)the combination
			 of the dispersants with each type of oil or hazardous substance with which the
			 dispersants may reasonably be expected to be used;
						(iii)the health and
			 environmental impacts and efficacy of the dispersant under different conditions
			 of use (including oil or hazardous substance type, temperature, pressure,
			 salinity, and type of environmental media (such as open sea, rocky shoreline,
			 rocky or sandy substrates, corals or marsh grasses)), and the optimal condition
			 for use;
						(iv)the health and
			 environmental impacts and efficacy of the dispersant at different use
			 concentrations and the most effective application rate and quantity;
						(v)whether the
			 combination of each dispersant and each relevant type of oil or hazardous
			 substance can increase or decrease the persistence, bioaccumulation potential,
			 or toxicity relative to either the dispersant or oil or hazardous substance
			 alone;
						(vi)the potential
			 for dispersant components to persist or accumulate in the environment or biota,
			 or create or contribute to short- and long-term adverse effects under any scale
			 or manner of application, including in worst-case situations; and
						(vii)whether and
			 under what circumstances use of the dispersant would cause less adverse effects
			 to health and the environment than responding to a discharge of oil or
			 hazardous substances without use of the dispersant; and
						(C)an assessment of
			 the adequacy of existing Federal laws (including regulations) to protect human
			 health and the environment from the potential risks and impacts from the
			 toxicity of dispersants placed on the National Contingency Product
			 Schedule.
					(c)ConsultationThe
			 Administrator shall conduct the study under this section in consultation with
			 such other Federal departments and agencies as the Administrator determines to
			 be appropriate.
			(d)Notice and
			 commentThe Administrator shall provide for public notice of, and
			 not fewer than 30 days of public comment on, the draft study.
			(e)DeadlineThe
			 Administrator shall complete the study under this section not later than 180
			 days after the date of enactment of this Act.
			4.Report to
			 Congress
			(a)ReportNot
			 later than 90 days after the date of completion of the study under section 3,
			 the Administrator shall submit to Congress a report that—
				(1)describes the
			 results of the study; and
				(2)makes specific
			 recommendations concerning potential improvements to the existing capabilities
			 and legal authorities of the Federal Government to make informed decisions
			 regarding the health and environmental impacts of dispersants placed on the
			 National Contingency Product Schedule.
				(b)ContentsThe
			 report shall, at a minimum, include—
				(1)a description of
			 the results of the study conducted under section 3;
				(2)an identification
			 of the gaps in available information regarding the health and environmental
			 impacts of dispersants on, or being considered for placement on, the National
			 Contingency Product Schedule;
				(3)recommendations
			 for addressing the gaps in relevant information, which could include research,
			 technology development, and demonstration among the Federal agencies, or in
			 cooperation with industry, institutions of higher education, research
			 institutions, or State governments; and
				(4)recommendations
			 for any statutory or regulatory changes necessary to ensure the safety of
			 dispersants currently on the National Contingency Product Schedule, or being
			 considered for future placement on the National Contingency Product
			 Schedule.
				5.Revision of the
			 National Contingency Plan—Subpart J
			(a)In
			 generalNot later than 270 days after the date of enactment of
			 this Act, the Administrator shall determine whether to propose revisions to
			 subpart J of the National Contingency Plan prepared under section 311(d) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(d)) and, as necessary, the
			 regulations required under section 311(j) of that Act (33 U.S.C.
			 1321(j)).
			(b)Proposed
			 revisionsIf the Administrator determines that revisions
			 described in subsection (a) are necessary to ensure the effectiveness and
			 safety of dispersants, the Administrator shall propose the revisions not later
			 than 180 days after the date on which the Administrator makes the determination
			 under subsection (a).
			(c)Consideration
			 of reportThe revisions proposed under subsection (b) shall take
			 into account the recommendations in the report to Congress required under
			 section 4.
			
